Citation Nr: 0943048	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-10 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss prior April 9, 2007.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral sensorineural hearing loss since April 9, 2007. 

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in October 2009.  A transcript of the hearing is of 
record.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 2007, audiometric test results 
corresponded to numeric designations no worse than Level I in 
the right ear and Level III in the left ear.

2.  Since April 2007, audiometric test results corresponded 
to numeric designations no worse than Level II for the right 
ear and Level IV for the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
sensorineural hearing loss prior to April 9, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.85, 4.86, Table VI, Table VIa, Table VII, Diagnostic Code 
(DC) 6100 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
bilateral sensorineural hearing loss since April 9, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.85, 4.86, Table VI, Table VIa, Table VII, DC 6100 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, it is not 
required to discuss, in detail, the extensive evidence of 
record.  Indeed, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that, while the 
Board must review the entire record, it does not have to 
discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Board will, therefore, summarize the relevant evidence 
where appropriate.  The analysis in the following decision 
will focus specifically on what the evidence shows, or fails 
to show, with regard to the initial increased rating claim 
adjudicated in this decision.  

In the present case, a January 2006 rating decision granted 
service connection for bilateral hearing loss (noncompensable 
from October 2004).  Following receipt of notification of 
that decision, the Veteran perfected a timely appeal.  In a 
January 2009 rating decision, the RO assigned a 10 percent 
rating, effective April 9, 2007.  This disability remains so 
evaluated.  

According to the applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second (Hz).  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(defective hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  

The provisions of 38 C.F.R. § 4.85 (2009) establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in § 4.85 are used to calculate the rating to be 
assigned.  

Additionally, in instances where, because of language 
difficulties, the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. §§ 4.85(c), (h) (2009).  In particular, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels (db) or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2009).  

Also, when the puretone threshold is 30 db or less at 
1000 Hz, and 70 db or more at 2000 Hz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2009).  

During the course of this appeal, the Veteran underwent VA 
examinations in January 2006 and May 2009.  As an initial 
matter, the Board finds that the VA examinations are adequate 
for rating purposes.  

Specifically, the examiners obtained a history from the 
Veteran and conducted thorough examinations, including the 
appropriate hearing tests.  Moreover, there is no indication 
that the examiners were not fully aware of the Veteran's past 
medical history or that they misstated any relevant facts.  
Therefore, the Board can proceed to adjudicate the claim now 
on appeal.

Most recently, VA audiometric testing completed in May 2009 
revealed puretone thresholds as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
65
85
LEFT
40
50
70
80
90

The average of these thresholds was 57.5 db for his right ear 
and 72.5 db for his left ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, a 
numeric designation of II was shown for the Veteran's right 
ear and a numeric designation of IV was shown for his left 
ear.  Such numeric designations support a rating no greater 
than currently-assigned evaluation of 10 percent.  38 C.F.R. 
§ 4.85, Table VII (2009).  

Further, the Board has also considered the results of the 
audiometric testing completed by the private physician in 
April 2007, but notes that the private audiologist did not 
provide an interpretation of the results.  A graph of the 
audiogram has been associated with the claims file, but may 
not be interpreted by the Board.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  

Additionally, the Board has also considered the results of 
the audiometric testing completed in January 2006 but 
concludes that such findings do not support an increased 
rating for the Veteran's bilateral hearing loss for the 
period prior to April 2007.  Specifically, VA audiometric 
testing completed in January 2006 revealed puretone 
thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
60
65
LEFT
25
50
60
80
85

The average of these thresholds was 46 db for his right ear 
and 69 db for his left ear.  Additionally, he had speech 
discrimination scores of 92 percent correct in his right ear 
and 84 percent in his left ear.  Applying 38 C.F.R. § 4.85, 
Table VI to these results, a numeric designation of I was 
shown for the Veteran's right ear and a numeric designation 
of III was shown for his left ear.  Such numeric designations 
support a noncompensable rating.  38 C.F.R. § 4.85, Table VII 
(2009).  

The Board has also considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the January 2006 and May 2009 audiological 
examinations.  However, these examinations did not provide 
findings that the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hz) was 
55 db or more (in either ear) or that the puretone threshold 
was 30 db or less at 1000 Hz, and 70 db or more at 2000 Hz 
(in either ear).  Consequently, ratings higher than those 
currently assigned based on exceptional patterns of hearing 
impairment are not warranted.  

The evidence shows no additional audiological evaluations 
conducted during the current appeal.  Significantly, at no 
time during the current appeal has the Veteran's hearing 
impairment corresponded to a numeric designation greater than 
Level II for his right ear and Level IV for his left ear.  
Therefore, the Board concludes that higher ratings are not 
warranted for any period during the current appeal.  

The Board has considered the Veteran's statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of 
the Veteran's bilateral hearing loss disability-has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) (2009) is warranted for any time 
during the current appeal.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, a veteran may be awarded a rating 
higher than that encompassed by the schedular criteria, as 
shown by evidence showing that the disability at issue causes 
marked interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996). Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the evidence does not show 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization that would take this case outside the norm so 
as to warrant referral for an extraschedular rating during 
the time periods in question.  

Significantly, a complete and thorough review of the claims 
folder fails to show that, at any time during the current 
appeal, did the Veteran's bilateral hearing loss disability 
result in marked interference with his employment or require 
hospitalization.  Of note, he has not been employed since 
2002 and is in receipt of Social Security disability benefits 
for disorders other than hearing loss.  Moreover, he has 
simply received occasional outpatient treatment when his 
hearing aids were adjusted.  

The Board acknowledges that, at the May 2009 VA audiological 
examination, the Veteran described hearing difficulties when 
he has a conversation in the presence of background noise.  
Indeed, on occasion during the current appeal, the Veteran 
has sought outpatient treatment to have the volume increased 
in his hearing aids.  

38 C.F.R. § 4.1 (2009) stipulates that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the ratings assigned 
therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's bilateral hearing loss 
disability result in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  For 
these reasons, the Board concludes that consideration of 
38 C.F.R. § 3.321(b)(1) (2009) is not warranted for this 
disability for any portion of the rating period on appeal.  

In reaching this conclusion, the Board has considered the 
provisions set forth in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  In Martinak, the Court held that, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  

The Court reasoned that, "unlike the rating schedule for 
hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's 
policy [requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

In the present appeal, the May 2009 VA examiner acknowledged 
the Veteran's complaints of hearing difficulties when having 
a conversation in the presence of background noise.  While 
neither this examiner nor the January 2006 VA examiner 
specifically addressed the functional effects caused by the 
Veteran's bilateral hearing loss disability, no prejudice 
results because other evidence of record, to include 
outpatient treatment records, as well as his own statements, 
adequately reflected on this issue.  

For instance, while the Veteran sought outpatient treatment 
to have the volume on his hearing aids increased, he had done 
so only occasionally.  Further, at his hearing before the 
Board in October 2009, he indicated that he had not been 
hospitalized during the period on appeal, and his prior 
hospitalizations were for open heart surgery and a motorcycle 
accident.  In addition, a May 2007 private counseling intake 
assessment reveals that he reported that he did not work at 
that time but had previously worked as an executive for a 
corporation.  The report did not indicate that he was 
unemployed due to his hearing loss disability.    

Therefore, while the examinations conducted during the 
current appeal are defective under Martinak, the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b) 
(2009).  In sum, after a careful review of the evidence of 
record, the Board finds that the benefit of the doubt rule is 
not applicable, and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded VA 
examinations in January 2006 and May 2009.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

A compensable rating for bilateral sensorineural hearing loss 
prior to April 9, 2007, is denied.

A rating in excess of 10 percent for bilateral sensorineural 
hearing loss since April 9, 2007, is denied.  




REMAND

With respect to the remaining claim for service connection 
for PTSD, the Board finds that a remand is in order.  The 
Veteran claims that he has PTSD based on in-service 
stressors.  He has a diagnosis of PTSD, as well as other 
psychiatric disorders, and has submitted evidence of 
stressors.  

A review of the Veteran's claims file reveals that the RO 
attempted to verify his stressors by sending his claim to the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
However, at the time the request was made, the Veteran had 
not provided enough information for a search.  

The Veteran reported at least three alleged stressors.  One 
involved running over a local boy.  He testified that the boy 
died in his arms and he feared for his life because the 
locals were angry.  He testified that he did not report the 
event to his commander or any authorities.  Therefore, the 
information is not verifiable by JSRRC.  

The Veteran reported that the same day, he and a now-deceased 
soldier witnessed another soldier injured or killed with a 
forklift.  He testified that he could not offer any specific 
information as to the individual who was killed or anyone who 
was involved in the incident.  Therefore, the information is 
not verifiable by JSRRC.  

However, at the hearing before the undersigned, the Veteran 
provided more specific detail regarding the third stressor 
which was a shooting incident on the Hue River.  He reported 
the month and year the stressor occurred, the specific unit 
to which he belonged, as well as facts regarding the unit to 
which the coxswain who was killed belonged.  This information 
was not available at the time of the RO's first attempt to 
confirm his stressor.   Therefore, another attempt should be 
made to confirm the stressor. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
VA Medical Center in West Palm Beach, 
Florida, for the period from July 2007 to 
the present.

2.  Attempt to verify the Veteran's 
stressors, specifically the reported 
deaths in an incident on the Hue River in 
December 1964 involving the crew of the 
USS Cook and the Marine Corps First Force 
Recon Company.  

Ascertain, to the extent possible, the 
USS Cook's and the First Forces' 
activities in December 1964, with 
emphasis on combat activities or 
casualties, if any.

If the RO lacks specific information 
necessary in order to seek verification 
of the Veteran's identified stressors, 
the RO should make an express 
determination describing its efforts to 
attain additional information from the 
Veteran and whether additional attempts 
to verify the stressors would be futile.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
Veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue, as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


